EXHIBIT 10.1

 

FORM OF

 

AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTE

 

THIS AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTE (the “Amendment”) is made
effective as of June __, 2017 (the “Effective Date”) by and between IDdriven,
Inc., a Nevada corporation (the “Company”) and [__] (the “Holder”) (collectively
the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain Secured Convertible
Promissory Note originally issued by the Company to the Holder on September 21,
2016, in the original principal amount of $[__] (the “Note”); and

 

B. In exchange for such other good and valuable consideration provided for in
this Amendment.

 

C. The Parties desire to amend the Note, terminate a stock pledge and an
intellectual property security agreement entered into in connection with certain
financing transactions involving the Company as set forth below and take such
further action as set forth below as part of the Company’s efforts to more
closely unify the rights of holders of its convertible debt and other
convertible instruments.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. Liquidated Damages. As a result of the Company’s failure to deliver shares of
its Common Stock for more than 30 days after the Holder’s efforts to effectuate
a conversion under the Note, the principal amount of the Note is hereby
increased by $[__], the liquidated damages amount provided for in Section 1.4(g)
of the Note. Consequently, upon execution of this Amendment, the principal
balance of the Note shall be $[__].

 



  1

   



 

2. Conversion Price. Section 1.2 of the Note shall be replaced in its entirety
with the following:

 

1.2(a) Conversion Price.

 

(a) Calculation of Conversion Price. The Conversion Price shall equal to the
Variable Conversion Price (as defined herein) (subject, in each case, to
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events that occur on or after the Issue
Date) (also subject to adjustment as further described herein). The "Variable
Conversion Price" shall mean 60% multiplied by the Market Price (as defined
herein) (representing a discount rate of 40%). “Market Price” means the lowest
Trading Price (as defined below) for the Common Stock during the twenty (20)
Trading Day period ending on the last complete Trading Day prior to the
Conversion Date. “Trading Prices” means, for any security as of any date, the
closing bid price on the OTCQB, OTC Pink or applicable tier of the OTC Markets
or other trading market (the “OTCQB”) as reported by a reliable reporting
service (“Reporting Service”) designated by the Holder in Holder’s sole
discretion (i.e. Quote Stream), or if the OTCQB is not the principal trading
market for such security, on the principal securities exchange or trading market
where such security is listed or traded or, if the lowest intraday trading price
of such security is not available in any of the foregoing manners, the lowest
intraday price of any market makers for such security that are quoted on the OTC
Markets. If the Trading Prices cannot be calculated for such security on such
date in the manner provided above, the Trading Prices shall be the fair market
value as mutually determined by the Borrower and the holders of a majority in
interest of the Notes being converted for which the calculation of the Trading
Prices are required in order to determine the Conversion Price of such Notes.
“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTCQB, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded. In the event that shares
of the Borrower’s Common Stock are not deliverable via DWAC following the
conversion of any amount hereunder, an additional ten percent (10%) discount
shall be factored into the Variable Conversion Price until this Note is no
longer outstanding (resulting in a discount rate of 50% assuming no other
adjustments are triggered hereunder).

 

3. Extension of Maturity Date. The Maturity Date of the Note shall be extended
for a period of six (6) months from the Effective Date. So long as there shall
not exist a Triggering Event under the Note, the Company has the right to extend
the Maturity Date for an additional period of six (6) months.

 

4. Reservation of Shares Issuable Upon Conversion. The Company covenants that
within 30 days from the Effective Date it will increase the number of authorized
shares of its Common Stock to an amount that will allow it to keep available out
of its authorized and unissued shares of Common Stock a number of shares of
Common Stock at least equal to two times the Required Minimum Shares for the
sole purpose of issuance upon conversion of this Note and payment of interest on
this Note, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such aggregate number of shares of the Common Stock as shall be issuable
(taking into account the adjustments and restrictions set forth in the Note)
upon the conversion of the then outstanding principal amount of this Note and
payment of interest hereunder. The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable. “Required Minimum Shares” means, as of any
date, the maximum aggregate number of shares of Common Stock then issued or
potentially issuable upon conversion in full of the Notes (including shares of
Common Stock issuable as payment of interest on the Notes), ignoring any
conversion or exercise limits set forth therein, and assuming that the
Conversion Price is at all times on and after the date of determination 100% of
the then Conversion Price on the Trading Day immediately prior to the date of
determination. The Company shall make a determination of the Required Minimum
Shares as of the Effective Date and within 10 days after the end of each
calendar quarter so long as any portion of the principal amount due and any
accrued interest remains outstanding. Within 30 days from the Effective Date and
from time to time upon the Company’s making a determination of the Required
Minimum Shares as provided for herein, the Company shall deliver to the Holder a
share reservation agreement signed by the Company and its transfer agent in a
form satisfactory to the Holder reflecting a reservation of the number of shares
of Common Stock as provided for in this Section 3.

 



  2

   



 

5. Release of Collateral and Guaranty. The Holder hereby agrees that the
following agreements are hereby terminated in all respects as of the Effective
Date: (i) Stock Pledge Agreement entered into among the Company, Berlisa B.V.,
Sterling Skies B.V. and Legal & Compliance, LLC dated as of September 12, 2016,
as amended (the “Stock Pledge Agreement”), (ii) the Intellectual Property
Security Agreement entered into among the Company, Taconic Group, LLC and R&T
Sports Marketing, Inc. dated as of September 12, 2016 and by way of a joinder,
Monbridge, Inc. and Summit Trading, Ltd. (collectively, the “Intellectual
Property Agreement”) and (iii) any rights the Holder may have, if any, in the
Amended and Restated Stock Pledge Agreement entered into among Arend Dirk
Verweij (“Verweij”), R & T Sports Marketing, Inc. (“R & T”) and Legal &
Compliance, LLC, as escrow agent, dated as of September 12, 2016 (the “Amended
and Restated Pledge Agreement”) whereby Verweij pledged to R & T as collateral
for the promissory note identified in such agreement, 17,910,000 shares of the
Company’s common stock owned by Eagle Consulting, LLC, an entity owned or
controlled by Verweij. As a result of the termination of the Stock Pledge
Agreement and the Amended and Restated Pledge Agreement, the Collateral Agent is
hereby authorized to return the shares of the Company’s common stock to the
party that pledged such shares pursuant to the respective pledge agreements.

 

6. Forbearance and Waiver. Subject to the terms and conditions herein, the
Holder agrees that it will forbear from exercising any of its rights or remedies
under the Note as the result of any Triggering Event or any other event or
circumstance giving rise to the payment of any liquidated damages or other
amounts existing as of the date hereof.

 

7. Governing Law and Venue. The Company and Holder each irrevocably agrees that
any dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Palm County, Florida; provided,
however, Holder may, at the Holder’s sole option, elect to bring any action in
any other jurisdiction. This provision is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law.
The Company and Holder each hereby consents to the exclusive jurisdiction and
venue of any state or federal court having its situs in said county, and each
waives any objection based on forum non conveniens. The Company hereby waives
personal service of any and all process and consent that all such service of
process may be made by certified mail, return receipt requested, directed to the
Company, as set forth herein in the manner provided by applicable statute, law,
rule of court or otherwise. Except for the foregoing mandatory forum selection
clause, all terms and provisions hereof and the rights and obligations of the
Company and Holder hereunder shall be governed, construed and interpreted in
accordance with the laws of the State of Nevada, without reference to conflict
of laws principles.

 

8. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note and the
Subscription Agreement, where applicable. All initial capitalized terms used in
this Amendment shall have the same meaning as set forth in the Note unless
otherwise provided. Except as specifically modified hereby, all of the
provisions of the Note, which are not in conflict with the terms of this
Amendment, shall remain in full force and effect.

 



  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



IDdriven, Inc.

  [__]  

 

 

 

 

 

 

By:

  By:  

 

Arend Verweij

  Name:  

 

Chief Executive Officer

  Title:  



 

 



4

